—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 1, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The weight to be accorded to the evidence presented is primarily a question to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Hawkins, 248 AD2d 634). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Morris, 244 AD2d 361; People v Dominick, 243 AD2d 723; People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.